     Case 3:20-cr-00023-CAR-CHW Document 18 Filed 09/30/20 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF GEORGIA
                             ATHENS DIVISION

UNITED STATES OF AMERICA                 :
                                         :
      v.                                 :
                                         :       No. 3:20-CR-23-CAR-CHW
JAMES EDWARD MONOGAN, III,               :
                                         :
      Defendant.                         :
                                         :

           ORDER ON UNOPPOSED MOTION TO CONTINUE TRIAL

      Before the Court is Defendant James Edward Monogan, III’s Motion for

Continuance [Doc. 17] of the pretrial hearing in this case presently scheduled October 6,

2020, and the trial, which is set to begin on December 7, 2020, in Athens, Georgia. On

June 18, 2020, the Grand Jury returned a multi-count indictment charging Defendant with

production of child pornography, three counts of receipt and distribution of child

pornography, and possession of child pornography. On June 25, 2020, Defendant was

arrested, he pled not guilty at his arraignment, and was released on an unsecured bond.

The Court has continued this case several times due to the COVID-19 pandemic imposing

a moratorium on jury trials through October 19, 2020. The Government does not oppose

Defendant’s current request for a continuance.

      In the instant Motion, defense counsel represents that he needs additional time to

review discovery and fully participate in plea negotiations. Having considered the

matter, the Court finds it serves the ends of justice to grant Defendant and his counsel
                                             1
     Case 3:20-cr-00023-CAR-CHW Document 18 Filed 09/30/20 Page 2 of 2




adequate time to address these matters. The ends of justice served by granting a

continuance outweigh the interests of Defendant and the public in a speedy trial. Failure

to grant a continuance would deny counsel reasonable time for effective preparation and

could result in a miscarriage of justice.    Thus, Defendant’s Unopposed Motion to

Continue Trial [Doc. 17] is GRANTED, and IT IS HEREBY ORDERED that this case be

continued until January 11, 2021, the next term of Court for the Athens Division. The

delay occasioned by this continuance shall be deemed excludable pursuant to the

provisions of the Speedy Trial Act, 18 U.S.C. § 3161.

      SO ORDERED, this 30th day of September, 2020.

                                         S/ C. Ashley Royal
                                         C. ASHLEY ROYAL, SENIOR JUDGE
                                         UNITED STATES DISTRICT COURT




                                            2
